PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/481,731
Filing Date: 29 Jul 2019
Appellant(s): Trendsetter Vulcan Offshore, Inc.



__________________
J. Pierce
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/31/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7-9, 12-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrey (US 20170191334) in view of Cox (US 9074447);
Claims 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrey in view of Cox in further view of Lawson (US 4405261);
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrey in view of Cox in further view of Lawson (US 4405261).
(2) Response to Argument
	The rejections are proper.  The prior art teaches one of ordinary skill in the art that the claimed invention would be an obvious combination of the teachings.  Therefore, the claimed invention does not meet the requirements for patent protection.
	A.  The prior art combination is proper.
	The prior art must have a rationale for the combination to support the finding of obviousness.  A combination of prior art elements must yield predictable results with a reasonable expectation of success.  See MPEP 2143.02.  Further, the proposed modification cannot render the prior art unsatisfactory for its intended purpose.  See MPEP 2143.01(V).  
In this case, one of ordinary skill in the art would find a reasonable expectation of success in modifying the placement of the anchors of Jaffrey to have a horizontal extension of the flexible tension member as in Cox.  Cox teaches that the placement of the anchors away from the wellhead allows the forces to be balanced and thus preventing the structure from “defecting in any way”.  Cox, col. 5, line 64 – col. 6, line 21.  The horizontal element of the tension members allows the anchoring to secure a wellhead against moments caused by the wellhead itself.  Cox, col. 1, lines 45-56.  This protects the wellhead against the potential damage that could be caused, such as a blowout.  One of ordinary skill in the art would recognize this benefit and apply the teaching to the anchoring of Jaffrey.  They would find a reasonable expectation of success as the horizontal element would serve the same function in the combination as it does in Cox, namely protect the wellhead against damage caused by unbalanced forces and moments.
Appellant asserts the combination is improper and does not offer a reasonable expectation of success due to the combination rendering Jaffrey unsatisfactory for its intended purpose.  Appellant misapplies the relevant legal guidance to come to this conclusion.  Appellant asserts the “trajectory uncertainty” renders the combination inoperative for its intended purpose (see Brief, pages 9, 10).  The standard is a reasonable expectation of success, not an elimination of all uncertainty.  Developing a potential series of events in which the combination may fail does not defeat a reasonable finding.  
Moreover, Jaffrey directly addresses the concerns raised by Appellant about the potential misalignments caused by anchors on either side.  Jaffrey teaches a control system may be utilized in the event of a threshold level of lateral gap 107 in Paragraph 0047.  The control system automatically releases one or more retention assemblies 110 in response to the gap 107 or an angular misalignment 109 between the BOP assembly 100 and wellhead 18.  When the gap or misalignment is too large, the controller 304 adjusts the tension to optimize the placement of the BOP assembly.  Applied to Appellant’s proposed misalignment issues, when the BOP assembly is moved too far to the right or the left, the misalignment would be detected and adjusted by the controller.  
Appellant further relies on MPEP 2142(I)(A) example 8.  This reliance is flawed.  The example reads: 
The claim in DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 90 USPQ2d 1865 (Fed. Cir. 2009), was directed to a polyaxial pedicle screw used in spinal surgeries that included a compression member for pressing a screw head against a receiver member. A prior art reference (Puno) disclosed all of the elements of the claim except for the compression member. Instead, the screw head in Puno was separated from the receiver member to achieve a shock absorber effect, allowing some motion between receiver member and the vertebrae. The missing compression member was readily found in another prior art reference (Anderson), which disclosed an external fracture immobilization splint for immobilizing long bones with a swivel clamp capable of polyaxial movement until rigidly secured by a compression member. It was asserted during trial that a person of ordinary skill would have recognized that the addition of Anderson’s compression member to Puno’s device would have achieved a rigidly locked polyaxial pedicle screw covered by the claim.
In conducting its analysis, the Federal Circuit noted that the "predictable result" discussed in KSR refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose. In this case, it was successfully argued that Puno "teaches away" from a rigid screw because Puno warned that rigidity increases the likelihood that the screw will fail within the human body, rendering the device inoperative for its intended purpose. In fact, the reference did not merely express a general preference for pedicle screws having a "shock absorber" effect, but rather expressed concern for failure and stated that the shock absorber feature "decrease[s] the chance of failure of the screw of the bone-screw interface" because "it prevent[s] direct transfer of load from the rod to the bone-screw interface." Thus, the alleged reason to combine the prior art elements of Puno and Anderson—increasing the rigidity of the screw—ran contrary to the prior art that taught that increasing rigidity would result in a greater likelihood of failure. In view of this teaching and the backdrop of collective teachings of the prior art, the Federal Circuit determined that Puno teaches away from the proposed combination such that a person of ordinary skill would have been deterred from combining the references as proposed. Secondary considerations evaluated by the Federal Circuit relating to failure by others and copying also supported the view that the combination would not have been obvious at the time of the invention.
This is not the case in the case at hand.  In example 8, the prior art taught away from the proposed combination by warning that rigidity increases the likelihood of failure.  There was express concern of the failure due to the rigidity of the screw.  Jaffrey has no such warning or concern about the placement of the anchors.  Jaffrey merely describes a preferred embodiment of direct vertical placement and does not discuss any warnings of horizontal displacement of the anchors.  There is no teaching in Jaffrey contrary to the proposed combination.   The example does not suggest the Jaffrey-Cox combination is improper.
	Appellant further argues against theoretical rejections based on the Advisory Action of 4/12/22.  The arguments presented in the Advisory Action are clarified above.  Appellant’s interpretations of the arguments and responses thereof are therefore moot as they are not directed to any rejection of record.
	The combination of Jaffrey and Cox is proper.  One of ordinary skill in the art would find a reasonable expectation of success.  The combination would not render Jaffrey inoperable for its intended purpose based on the teaching of Jaffrey.  Therefore, the rejection should be maintained.
	B.  All limitations of claims 7 and 18 are disclosed by the prior art.
	The prior art teaches each and every limitation of claims 7 and 18.  One of ordinary skill in the art would find every element disclosed by the prior art after a proper interpretation of the claims.
	Claim 7 reads, “…further comprising a hydraulic cylinder coupled to the gripping system, wherein actuation of the hydraulic cylinder causes the gripping system to move and paying in or out the flexible tension member.”  Claim 18 reads, “…wherein applying tension to the flexible tension member comprises actuating a hydraulic cylinder coupled to the gripping system to cause the gripping system to move and paying in or out the flexible tension member.”  Appellant does not argue that the prior art teaches a hydalulic cylinder that is coupled to the gripping system, only that the prior fails to disclose to the paying in and out of the flexible tension member.  
	Appellant asserts that hydraulic cylinder must cause the paying in and out, see Brief, page 12 “a hydraulic cylinder causes the pivot arm 140 to move between locked and unlocked positions, but it does not mean that the hydraulic cylinder causes the brake 130 paying in… or out… the hawser 124”.  Appellant has read limitations into the claim that are not present.  
	With respect to claim 7, the language requires the actuation of the hydraulic cylinder to cause paying in or out.  When the hydraulic cylinder of Jaffrey is actuated, the grip is released.  When the grip is released, the hawser is payed out (see paragraph 0030).  The actuation of the hydraulic cylinder unlocks the system, which allows the flexible member to be payed out.  
	With respect to claim 18, the method claim requires two distinct steps: first, actuating a hydraulic cylinder to cause the gripping system to move, and second, paying in or out the flexible tension member.  These two steps are disclosed by Jaffrey.  The hydraulic cylinder causes the gripping system to unlock, as admitted by Appellant.  Further, the tension member is payed in and out, again as admitted by Appellant.  Appellant has not identified any specific element of Claim 18 that is missing from the prior art.
	Appellant appears to have imported the limitation that the hydraulic cylinder is directly connected to the flexible tension member.  This is an improper importation of a limitation from the specification.  There is no support in the plain language of the claims to support this connection.
	Therefore, under a proper reading of the claims, the limitations of claims 7 and 18 are disclosed by the prior art.  The rejections are proper and should be maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
Conferees:
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679     
                                                                                                                                                                                                   /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.